On Application for Rehearing

MOORE, Judge.
Helmerich & Payne International Drilling Company (“the employer”) seeks a rehearing of this court’s March 30, 2012, decision reversing a judgment entered by the Mobile Circuit Court (“the trial court”) in favor of the employer on a claim by Michael Chad McDaniel (“the employee”) for workers’ compensation benefits. Specifically, the employer seeks a rehearing “as to whether the Court’s decision dated March 30, 2012, is based upon the Court’s having inadvertently overlooked the trial court’s findings of fact, relevant, reasonable, and persuasive caselaw from other jurisdictions construing the traveling employee exception in a manner more consistent with existing Alabama precedent, and the sufficient, substantial evidence presented to the trial court and supporting its findings.”
This court held oral arguments on the employer’s application for rehearing on June 19, 2012. Having considered the *49briefs filed by each party and the oral arguments offered by each side as well, we conclude that the employer’s application for rehearing is without merit.
APPLICATION OVERRULED.
THOMPSON, P.J., and PITTMAN, BRYAN, and THOMAS, JJ., concur.